I concur. It is probably unnecessary, for the purpose of this case, to make a more definite statement than is made in the opinion with respect to negotiability of stock certificates. I call attention, however, to the fact that one of the purposes of the Uniform Stock Transfer Act (Laws 1927, c. 55) was to give full negotiability to certificates of stock, as indicated by the Commissioner's note to section 5 of the Act, 6 Uniform Laws Annotated, p. 10, as follows:
"This section gives full negotiability to certificates of stock. In so doing it goes beyond the existing law but is in accordance with mercantile custom. In many cases a similar result has been reached on the theory of estoppel if the real owner's negligence contributed to the theft or unauthorized dealing with an indorsed certificate."
Cases construing the act give effect to this purpose.Peckinpaugh v. H.W. Noble  Co., 238 Mich. 464, 213 N.W. 859, 52 A.L.R. 941; U.S. Gypsum Co. v. Houston, 239 Mich. 249,214 N.W. 197; Edmund Wright-Ginsberg Co. v. Carlisle RibbonMills, 105 N.J. Eq. 411, 148 A. 178. *Page 594